Opinion of trie Court by
Judge Clay
Affirming.
Tile Second Presbyterian Churcli is incorporated. It owns a church building at the corner of Second & Broadway in the city of Louisville. Immediately south and adjoining the church, the church owns a building which was formerly occupied as a parsonage. For some time this building has been rented as a private residence, but used as a boarding house. In the month of January, 1918, a fire occurred in the building. J. M. Bobinson, a boarder, jumped to the ground and was injured. At the time of the injury an ordinance, which is section 153 of the Building Code of the city of Louisville, provided as follows:
“ Every building, three or more stories high, used as a hotel, office building, theatre, lodging house, apartment house, tenement, or for manufacturing purposes, shall have at least one fire escape, and as many more as may be necessary for safety. ’ ’
Alleging that the building was three stories high, that it was used as a lodging house with the knowledge of the church, and that the failure of the church to provide a fire escape for the building was the proximate cause of his injuries, Bobinson brought this suit against the church to recover damages.
The church defended on the following grounds: (1) It is a charitable institution and its funds can not be divert*290ed from charitable uses in payment of damage claims. (2) The building was not a three story building. (3) It was not a lodging house. (4) The defendant had no knowledge that it was used other than as a private residence.
The trial court sustained a demurrer to the plea that the church was a charitable institution, but directed a verdict in favor of the defendant at the conclusion of the evidence for plaintiff. Plaintiff appeals.
In view of the conclusion of the court, we deem it unnecessary to decide whether the church is exempt as a charitable institution, or whether the building’ in question is three or more stories high, or whether the building was being used as a lodging house at the time of the accident. Clearly, the church, which had leased the building to be used as a private residence, was not liable even though the building was three stories high and was used as a lodging house, unless it knew, or hád knowledge of such facts as would lead an ordinarily prudent person to believe, that the building was being used as a lodging house. The only evidence on this question was that the building was being used as a boarding house, and that, on Sunday mornings and evenings, several of the occupants would sit out in front as the people were going to and from church. Whether the officers or trustees of the church passed at such times, or whether they observed the persons sitting out in front, does not appear. Taking into consideration the fact that the building was rented for use as a private residence and had enough rooms to accomodate a large family, we conclude that the evidence relied on was not sufficient to make the question of knowledge one for the jury, and that the court did not err in directing a verdict for defendant.
Judgment affirmed.